Broyles, C. J.
1. “The withdrawal of a plea of guilty, after sentence is pronounced, is a matter addressed to the sound, legal discretion of the trial judge.” Griffin, v. State, 12 Ga. App. 615 (4) (77 S. E. 1080); Bearden v. State, 13 Ga. App. 264 (79 S. E. 79); Foster v. State, 22 Ga. App. 109 (95 S. E. 529).
2, Under the above-stated ruling and the facts of the instant case it does not appear that the judge abused his discretion in refusing to allow the defendant to withdraw his pleas of guilty.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

J oseph S. Grespi, for plaintiff in error.
John A. Boylcin, solicitor-general, J. W. LeGraw, contra.